Citation Nr: 0811816	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right forearm fracture. 

2.  Entitlement to a rating in excess of 30 percent for 
status post total right knee replacement, previously rated as 
status post lateral meniscectomy, right knee, with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to March 
1962.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to the benefits sought on appeal.  

During the course of the appeal, the veteran's evaluation for 
residuals of a right forearm fracture was increased to 20 
percent effective from January 1, 2004.  Additionally, the 
disability evaluation for the veteran's right knee disability 
was increased to 20 percent from August 1, 2003, and to 30 
percent effective from July 1, 2008, directly following the 
conclusion of a temporary 100 percent evaluation for 
convalescence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that where a claimant has filed a notice of disagreement 
as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  Id.  Thus, the issue remains in appellate status. 

The issue of an increased rating for status post total right 
knee replacement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of the right forearm fracture with degenerative 
changes include limitation of flexion of the right elbow to 
135 degrees, extension to 5 degrees, pronation to 70 degrees, 
and supination to 75 degrees, with functional loss.  
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right forearm fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5211-5010.    

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  In April 2006, 
the veteran was notified of the way initial disability 
ratings and effective dates are established.

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In this case, the claimant was provided pertinent information 
in VCAA notice cited above and in the February 2005 statement 
of the case and supplemental statements of the case.  
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result); the claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The veteran stated in 
correspondence dated June 2007 that there was no further 
evidence to submit.  The duties to notify and assist have 
been met.



Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for the veteran's right forearm disability 
was established by rating decision dated August 1972.  During 
the course of the present appeal, the veteran's disability 
evaluation was increased to 20 percent, effective January 1, 
2004, for limitation of motion of the right forearm and 
additional function loss pursuant to 38 C.F.R. §§ 4.40. 4.45, 
4.59.  

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  
Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow, and is not relevant to this claim.

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees; a 30 
percent evaluation where flexion is limited to 70 degrees; a 
40 percent evaluation where flexion is limited to 55 degrees; 
and a 50 percent evaluation where flexion is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees; a 30 
percent evaluation where extension is limited to 90 degrees; 
a 40 percent evaluation where extension is limited to 100 
degrees; and a 50 percent where extension is limited to 110 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R.        § 
4.71a, Diagnostic Code 5208.

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Diagnostic Code 5210 provides for a 40 percent evaluation 
where there is nonunion of the radius and ulna, with flail 
false joint.  Diagnostic Codes 5211 and 5212 pertain to the 
impairment of the ulna and the radius, respectively.  
Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 30 percent evaluation is 
assigned.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5213.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension. Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

A June 2003 clinical note from VAMC Bay Pines indicated that 
the veteran's range of forearm motion was 5 to 120 degrees.  
In July 2003, range of motion was 8 to 110 degrees.  In 
November 2003, the veteran underwent surgery to remove 
osteophytes from the elbow joint.  He received a temporary 
evaluation of 100 percent for convalescence from November 3, 
2003, to January 1, 2004.  

On VA examination in December 2003, range of motion was 
extension to 25 degrees and flexion to 128 degrees.  
Supination was to 50 degrees, and pronation to 80 degrees.  
X-ray studies revealed "severe" osteoarthritis of the right 
ulnar humeral and right radial carpal joint.  

On VA examination in May 2005, range of motion was extension 
to 30 degrees and flexion to 145 degrees.  It was reported 
that the veteran was right handed.  Supination was to 85 
degrees and pronation as to 80 degrees.  X-ray studies showed 
a right ulnar malunion with 20 degrees angulation and 
"moderate" degenerative joint changes.  Daily flareups 
caused increased pain, decreased range of motion, increased 
fatigability and increased incoordination.  

On VA examination in March 2007, range of motion was 5 
degrees extension to 135 degrees flexion.  After repetitive 
motion, there was 5 degrees extension to 125 degrees flexion.  
Supination was to 75 degrees and pronation to 70 degrees.  
There was no ankylosis of the joint.   The veteran reported 
flareups twice a day during which he could not pick anything 
up.  The episodes caused increased pain on motion, increased 
weakness of the joint, fatigability, and lack of endurance.  

On review, the Board finds that a rating in excess of 20 
percent is not warranted.  The veteran does not meet the 
criteria for even a 10 percent evaluation for limitation of 
flexion limited under DC 5206, or limitation of extension 
under DC 5207.  The current 20 percent evaluation 
contemplates the functional loss caused by pain and exhibited 
weakness of the joint, fatigability, and lack of endurance.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 
(1995).  

Higher alternative ratings are offered under other diagnostic 
codes.  The medical evidence, however, does not show 
ankylosis of the elbow which would warrant an increased 
rating under DC 5205.  The evidence does not support a 
finding of a flail joint, nonunion of the radius and ulna 
with flail joint, nonunion in the upper half of the ulna, or 
nonunion in the lower half of the radius with false movement; 
thus, DCs 5209-5212 are not for application.  Finally, there 
is no impairment of supination or pronation that would 
entitle the veteran to an increased rating under DC 5213.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected disorder presents an exceptional 
or unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of extraschedular ratings is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 


representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher initial evaluations for the 
veteran's service-connected residuals of a right forearm 
fracture.  Thus, a preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).   


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right forearm fracture with degenerative changes is 
denied.


REMAND

The evidence of record shows that the veteran underwent a 
total right knee replacement on April 30, 2007.  Since the 
symptomatology associated with the veteran's service-
connected right knee disability has worsened, the veteran 
should be scheduled for an examination upon the expiration of 
his temporary 100 percent evaluation for convalescence.  VA 
is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355 22 Vet.App. 37 (2008), 
which altered the VCAA notice requirements of 38 U.S.C.A.    
§ 5103(a) and 38 C.F.R. § 3.159(b) as they pertain to 
increased rating claims.  On remand the RO should provide 
corrective notice in accordance with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the current severity of his 
status post total right knee replacement.  
The claims folder should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
special tests and studies should be 
accomplished, including range of motion 
testing.  The examiner is specifically 
asked to comment on whether there is 
severe painful motion or weakness, or, in 
the alternative, whether there are 
intermediate degrees of residual weakness, 
pain, and/or limitation of motion.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


